FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 07-10100
                Plaintiff-Appellee,
               v.                                  D.C. No.
                                                CR-04-00299-BES
FRANCIS EUGENE GIBERSON,
                                                   OPINION
             Defendant-Appellant.
                                          
         Appeal from the United States District Court
                  for the District of Nevada
         Brian E. Sandoval, District Judge, Presiding

                    Argued and Submitted
         January 15, 2008—San Francisco, California

                       Filed May 30, 2008

     Before: J. Clifford Wallace and Mary M. Schroeder,
    Circuit Judges, and Roger T. Benitez,* District Judge.

                   Opinion by Judge Wallace




  *The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.

                                6187
6190              UNITED STATES v. GIBERSON


                         COUNSEL

Franny A. Forsman, Federal Public Defender, and Jason F.
Carr, Assistant Federal Public Defender, Las Vegas, Nevada,
for the appellant.

Steven W. Myhre, Acting United States Attorney, Robert L.
Ellman, Appellate Chief, and Elizabeth A. Olsen, Assistant
United States Attorney, Reno, Nevada, for the appellee.


                         OPINION

WALLACE, Senior Circuit Judge:

   Giberson appeals from the district court’s denial of his
motion to suppress evidence of child pornography found on
his personal computer, which led to his conviction for receipt
of child pornography in violation of 18 U.S.C. § 2252(a)(2)
and possession of child pornography in violation of 18 U.S.C.
§ 2252(a)(4)(B). He also appeals from his sentence, arguing
the district court erred in sentencing him for both possession
and receipt of child pornography. We have jurisdiction under
28 U.S.C. § 1291 and 18 U.S.C. § 3742(a)(1). We affirm his
conviction, vacate his sentence, and remand.

                              I.

  On February 24, 2003, a North Las Vegas Police Depart-
ment officer stopped Giberson because his license plates had
                   UNITED STATES v. GIBERSON                6191
expired. During the stop, the officer discovered that Giberson
had a false Nevada identification (I.D.) card in the name of
Charles F. Walsh, III. After learning that Giberson had three
outstanding arrest warrants for traffic violations and no valid
driver’s license, the officer arrested Giberson. A search inci-
dent to the arrest revealed a “Play Cash” card from a casino
in Walsh’s name. Giberson told the officer that he used the
fake I.D. for work and to avoid paying his child support obli-
gation.

   United States Health and Human Services (HHS) Agent
David Kiesow began an investigation into Giberson’s child
support obligations and discovered that, in 1991, a Minnesota
state court had ordered Giberson to make monthly payments
to his ex-wife for the support of their two children. Ironically,
Giberson, who at one point had served as Deputy Commis-
sioner of the Minnesota Department of Human Services and
had supervised the child support enforcement division, failed
to make the required payments and, as of July 2003, was
$108,000 behind. Law enforcement efforts to collect Giber-
son’s child support arrearage had been unsuccessful.

    As a result of this investigation, Agent Kiesow obtained a
warrant to search Giberson’s residence in Nevada. The search
warrant authorized HHS agents to search for: (1) “records or
documents that appear to show ownership of assets or proper-
ty”; (2) “records or documents from financial institutions” in
Giberson’s name or the names of any known or unknown ali-
ases; (3) “records and correspondence relating to identifica-
tion cards”; (4) “records, documents or correspondence . . .
related to the use or attempted use” of other individual’s iden-
tities; (5) “correspondence, records and documents” relating
to Giberson’s or his aliases’ earnings and employment; (6) tax
records; (7) documents or records showing receipt of income
or expenditure of funds; and (8) records referring to Giber-
son’s employer. Prior to executing the warrant, Agent Kiesow
had no evidence that Giberson owned a computer or used a
computer in the commission of his suspected crimes.
6192               UNITED STATES v. GIBERSON
   On September 11, 2003, the day after they obtained the
warrant, HHS agents searched Giberson’s home. In one of the
bedrooms, they discovered a personal computer. The com-
puter was on a desk and was connected to a printer that was
on an adjacent dresser. Next to the printer, on the dresser, the
agents found a sheet of what appeared to be fake Nevada I.D.
cards. The agents observed that the cards were not high qual-
ity and looked like they could have been printed from the
adjacent printer. On the desk with the computer, agents found
transparencies depicting the Nevada State Seal. In the drawers
of the computer desk, on the desk, and on the dresser next to
the desk, they found a number of other documents evidencing
the production of false I.D.s, including fake Social Security
cards and State of New York birth certificates in the name of
Charles Walsh III, one of Giberson’s known aliases, and in
other names.

   Believing that many of the I.D. materials had been printed
off of Giberson’s computer, Agent Kiesow contacted an
Assistant U.S. Attorney, who advised him to secure the com-
puter until the agents could obtain a search warrant for it. Kie-
sow then sent the computer to a forensics laboratory in
Chicago. There, HHS forensic computer specialist David
Rehms made a mirror image of the computer’s hard drive
before shipping the computer back to Giberson’s wife in
Nevada.

   On September 29, 2003, Kiesow obtained a second search
warrant. The second warrant authorized a search of the mirror
image of Giberson’s hard drive for records relating to I.D.
cards or the creation of I.D. cards, including driver’s licenses,
state seals, and pictures of individuals that might be placed on
I.D. cards, as well as records related to Giberson’s assets,
property, employment, and income.

  The next day, computer specialist Rehms began his search
of the mirror image using a law enforcement utility software
package called ILOOK. ILOOK pulls computer files based on
                   UNITED STATES v. GIBERSON                 6193
file type, and dumps all similar file types into separate folders.
For example, ILOOK retrieves all graphics or images files
and puts them into one folder. An analyst can then open that
folder and view multiple thumbnails (reduced-sized versions)
of the images on the computer screen at one time without
opening individual files. In this case, after sorting the com-
puter files with ILOOK, Rehms used another software pack-
age to view the files because it enabled him to view more
thumbnails of graphic images on the screen at a time, making
his search more efficient.

   While Rehms was scanning the thumbnail images for
images and photographs related to the production of fake
I.D.s, he discovered images he believed to be child pornogra-
phy. Rehms immediately stopped his search and telephoned
Agent Kiesow, who directed Rehms to stop his search while
Kiesow determined the proper course of action. Either later
that day or the next day, Kiesow telephoned Rehms and told
him to continue searching for the items in the search warrant,
but that, if Rehms came across more child pornography, he
was to print it out. However, Rehms did not specifically
search for child pornography. He continued his search for
items related to fake I.D.s, and as he came across images of
child pornography, he printed out a sampling. Rehms also
found images related to the production of fake I.D.s and seals
for the State of Nevada.

   Following Rehms’ discovery, Kiesow contacted FBI Spe-
cial Agent Andrew Gruninger, who obtained a search warrant
to search the mirror image of Giberson’s hard drive. A subse-
quent forensic search of the hard drive pursuant to the third
warrant revealed more than 700 images of child pornography.

   Giberson was indicted on July 21, 2004, and charged with
receiving child pornography in violation of 18 U.S.C.
§ 2252(a)(2) and possessing child pornography in violation of
18 U.S.C. § 2252(a)(4)(B). In November, Giberson filed a
motion to suppress evidence, arguing that law enforcement
6194              UNITED STATES v. GIBERSON
officers exceeded the scope of the first search warrant when
they seized his computer, and that they exceeded the scope of
the second search warrant when they “searched for” child por-
nography on the computer. After an evidentiary hearing, the
magistrate judge recommended that the motion be denied.
The district court, after receiving objections to the magistrate
judge’s recommendation and hearing oral argument, accepted
the recommendation and denied Giberson’s motion to sup-
press.

  Later, Giberson entered conditional guilty pleas to both
counts in the indictment. The district court sentenced Giber-
son to concurrent terms of sixty months on each of the two
counts, to be followed by three years of supervised release on
count one, concurrent with a life term of supervision on count
two. Giberson appealed, arguing the district court erred in
denying his motion to suppress and in failing to merge the
counts of conviction at sentencing.

                              II.

   Giberson challenges the seizure of his computer pursuant to
the first search warrant and the search of the mirror image of
his hard drive pursuant to the second search warrant, arguing
the evidence of child pornography obtained from the seizure
and subsequent search should have been suppressed. We
review the district court’s denial of his motion to suppress de
novo and the district court’s underlying factual findings for
clear error. United States v. Summers, 268 F.3d 683, 686 (9th
Cir. 2001).

                              A.

   [1] The Fourth Amendment provides that “no Warrants
shall issue, but upon probable cause, supported by Oath or
affirmation, and particularly describing the place to be
searched, and the persons or things to be seized.” U.S. Const.
amend. IV. Generally, in a search made pursuant to a warrant,
                   UNITED STATES v. GIBERSON                6195
only specifically enumerated items may be seized. See United
States v. Tamura, 694 F.2d 591, 595 (9th Cir. 1982).

   One issue we can put to the side. Giberson’s brief twice
states that “[t]he warrant was not specific enough.” His argu-
ment, however, seems limited to the claim that the warrant did
not specify the computer and the computer was therefore
unlawfully seized; he does not suggest that the warrant itself
failed to specifically describe items to be seized and was
therefore facially invalid. In any event, the warrant was based
on probable cause and clearly limited the types of documents
and records that were seizable, “objectively describ[ing] the
items to be searched and seized with adequate specificity and
sufficiently restrict[ing] the discretion of agents executing the
search.” See United States v. Adjani, 452 F.3d 1140, 1148
(9th Cir. 2006). The warrant also “described the items to be
searched and seized as particularly as could be reasonably
expected given the nature of the crime and the evidence [the
government] then possessed.” See id. at 1149. Thus, the war-
rant was not a “general warrant” and was not facially invalid
under United States v. Spilotro, 800 F.2d 959, 963 (9th Cir.
1986).

  Giberson does argue that, because the first search warrant
did not specify that the officers could search or seize a com-
puter, the seizure of his computer exceeded the scope of the
warrant. The question, then, is whether a warrant that
describes particular documents authorizes the seizure of a
computer where, as here, the searching agents reasonably
believed that documents specified in the warrant would be
found stored in the computer.

   [2] We have long held that a search warrant authorizing the
seizure of materials also authorizes the search of objects that
could contain those materials. In United States v. Gomez-Soto,
officers were conducting a search pursuant to a warrant autho-
rizing the seizure of “[b]ooks, papers, records, receipts, docu-
ments, notations, diaries, journals or ledgers” related to the
6196              UNITED STATES v. GIBERSON
defendant’s unlawful business dealings. 723 F.2d 649, 652
fn.** (9th Cir. 1984). During the search, officers found a
locked briefcase and a microcassette tape. Id. After the defen-
dant refused to open the briefcase, the officers cut it open and
seized its contents, which included cocaine. Id. The microcas-
sette tape contained incriminating statements about the defen-
dant. Id.

   The defendant challenged the search, arguing that the
search and seizure of the briefcase, the microcassette, and
their contents were not permitted because they were not par-
ticularly described in the warrant. Id. at 654. We rejected that
argument, reasoning:

    The search and seizure of both the microcassette and
    the briefcase were proper. It is axiomatic that if a
    warrant sufficiently describes the premises to be
    searched, this will justify a search of the personal
    effects therein belonging to the person occupying the
    premises if those effects might contain the items
    described in the warrant.

Id. Because the briefcase would be a logical container for
many of the items described in the warrant, and the microcas-
sette tape is “by its very nature a device for recording infor-
mation . . . which come[s] clearly within the specific authority
of the warrant,” we held that the “failure of the warrant to
anticipate the precise container in which the material sought
might be found” was not fatal. Id. at 655.

   Later, in United States v. Reyes, we reaffirmed this princi-
ple, holding that a search warrant authorizing the seizure of
drug trafficking records, ledgers, or writings related to drug
trafficking also permitted agents to seize a cassette tape. 798
F.2d 380, 383 (9th Cir. 1986). We recognized that, “in the age
of modern technology and commercial availability of various
forms of items, the warrant could not be expected to describe
with exactitude the precise form the records would take,” and
                   UNITED STATES v. GIBERSON                6197
that, “the seizure of a specific item characteristic of a generic
class of items [items that record information] defined in the
warrant did not constitute an impermissible general search.”
Id.

   [3] Computers, like briefcases and cassette tapes, can be
repositories for documents and records. We have not yet had
occasion to determine, in an opinion, whether computers are
an exception to the general principle that a warrant authoriz-
ing the seizure of particular documents also authorizes the
search of a container likely to contain those documents. We
hold that, in this case, where there was ample evidence that
the documents authorized in the warrant could be found on
Giberson’s computer, the officers did not exceed the scope of
the warrant when they seized the computer.

   Giberson does not deny that it was reasonable in this case
for the agents to believe that the documents specified in the
warrant might be found on his computer. Rather, he argues
that the analogy between a computer and other “containers”
is not appropriate because computers are somehow entitled to
heightened protection, and are searchable only when specified
in the warrant. We observe at the outset that Fourth Amend-
ment exceptions and distinctions based solely on a type of
technology are “unwise[ ] and inconsistent with the Fourth
Amendment.” See Kyllo v. United States, 533 U.S. 27, 41
(2001) (Stevens, J., dissenting). Technology changes. To be
acceptable, Giberson’s argument must be based on a principle
that is not technology-specific. Though Giberson offers sev-
eral rationales for treating computers differently from storage
mediums such as filing cabinets and briefcases, none is per-
suasive.

   [4] Giberson’s principal argument is that computers are
able to store “massive quantities of intangible, digitally stored
information,” distinguishing them from ordinary storage con-
tainers. But neither the quantity of information, nor the form
in which it is stored, is legally relevant in the Fourth Amend-
6198              UNITED STATES v. GIBERSON
ment context. While it is true that computers can store a large
amount of material, there is no reason why officers should be
permitted to search a room full of filing cabinets or even a
person’s library for documents listed in a warrant but should
not be able to search a computer. Giberson’s purported excep-
tion would also create problems in analyzing devices with
similar storage capacities. If we permit cassette tapes to be
searched, then do we permit CDs, even though they hold more
information? If we do not permit computers to be searched,
what about a USB flash drive or other external storage
device? Giberson’s purported exception provides no answers
to these questions.

   Similarly, attempting to limit Fourth Amendment searches
based on the format of stored information would be arbitrary.
We have already held that microcassettes, which store data
differently from traditional paper, are seizable in a search for
“records.” See Gomez-Soto, 723 F.2d at 652. There is no rea-
son why material stored digitally on a computer should not
also be searchable. Once again, Giberson’s purported excep-
tion generates more questions than answers: If we permit a
person’s Day-Timer to be searched, what about one’s Black-
Berry? The format of a record or document should not be dis-
positive to a Fourth Amendment inquiry.

   [5] Giberson’s purported rule creates a brightline exception
to the Fourth Amendment that provides no principles by
which to evaluate whether a search is reasonable. The
Supreme Court has consistently eschewed such brightline
rules. See Ohio v. Robinette, 519 U.S. 33, 39 (1996). Here, the
only principle upon which we can anchor this analysis is the
one already articulated by this court: that to search a con-
tainer, it must be reasonable to expect that the items enumer-
ated in the search warrant could be found therein. If it is
reasonable to believe that a computer contains items enumer-
ated in the warrant, officers may search it. Here, numerous
documents related to the production of fake I.D.s were found
in and around Giberson’s computer and were arguably created
                  UNITED STATES v. GIBERSON                6199
on and printed from it. It was therefore reasonable for officers
to believe that the items they were authorized to seize would
be found in the computer, and they acted within the scope of
the warrant when they secured the computer.

   Giberson offers two other bases upon which to distinguish
computers from other objects in the Fourth Amendment con-
text. First, he argues that computers have a great potential for
the intermingling of relevant and irrelevant (and personal and
private) material. Indeed, a court has recognized that
“[b]ecause computers can hold so much information touching
on many different areas of a person’s life, there is a greater
potential for the ‘intermingling’ of documents and a conse-
quent invasion of privacy when police execute a search for
evidence on a computer.” United States v. Walser, 275 F.3d
981, 986 (10th Cir. 2001). However, we have already rejected
this reasoning in Adjani, when we pointed out that “[t]he fear
that agents searching a computer may come across . . . per-
sonal information cannot alone serve as the basis for exclud-
ing evidence of criminal acts.” 452 F.3d at 1152 n.9. While
officers ought to exercise caution when executing the search
of a computer, just as they ought to when sifting through doc-
uments that may contain personal information, the potential
intermingling of materials does not justify an exception or
heightened procedural protections for computers beyond the
Fourth Amendment’s reasonableness requirement.

   Second, Giberson suggests that because computers store
material protected by the First Amendment, they should be
subject to heightened protection. But, as this court observed
in United States v. Weber, 923 F.2d 1338, 1343 n.6 (9th Cir.
1990), the Supreme Court has already rejected the proposition
that a stricter probable cause standard should apply when the
First Amendment is implicated. See also New York v. P.J.
Video, Inc., 475 U.S. 868, 875 (1986). We therefore reject
Giberson’s First Amendment argument.

  [6] In the circumstances underlying this appeal, it was rea-
sonable for the officers to believe that seizable items were
6200               UNITED STATES v. GIBERSON
stored on Giberson’s computer, and to secure the computer
and obtain a specific warrant and search it. Their failure to
anticipate that the items would be stored on a computer and
to specify computer files in the warrant was not unreasonable
because they had no reason to believe that Giberson owned a
computer. See United States v. Hill, 459 F.3d 966, 973 (9th
Cir. 2006) (“A warrant describing a category of items is not
invalid if a more specific description is impossible”). Their
actions were particularly appropriate because the agents
merely secured the computer while they waited to get a sec-
ond warrant that would specifically authorize searching the
computer’s files. The seizure of the computer was therefore
reasonable.

   The government argues, and the district court agreed, that
the seizure of the computer was also justified by the plain
view exception to the warrant requirement. Because we
decide that the seizure was authorized by the warrant itself, it
is unnecessary to decide whether the plain view doctrine or
any other exception to the warrant requirement applies here.

                               B.

   Giberson also argues that the evidence obtained from the
search of his computer should have been suppressed because
the government did not sufficiently limit its search to relevant
documents. The second warrant authorized the government to
search Giberson’s computer for records relating to I.D. cards
or the creation of those cards, including driver’s licenses, state
identification cards, state seals, and photographs that could be
used for fake I.D.s. Giberson argues that computer specialist
Rehms should have limited his search to files likely to contain
those documents, and vaguely asserts that Rehms could have
done so by looking at the computer’s directories instead of
sorting files through ILOOK.

  Giberson’s argument is foreclosed by Hill. There, the
defendant argued that a search of his computer files should
                  UNITED STATES v. GIBERSON                  6201
have been limited to files likely to be associated with those
identified in the search warrant. Hill, 459 F.3d at 977. We
rejected that argument, reasoning that the defendant’s meth-
odology was unreasonable, because:

    Computer records are extremely susceptible to tam-
    pering, hiding, or destruction, whether deliberate or
    inadvertent. Images can be hidden in all manner of
    files, even word processing documents and spread-
    sheets. Criminals will do all they can to conceal con-
    traband, including the simple expedient of changing
    the names and extensions of files to disguise their
    content from the casual observer.

Id. at 978 (internal quotation marks and citation omitted); see
also Adjani, 452 F.3d at 1150 (“Computer files are easy to
disguise or rename, and were we to limit the warrant to such
a specific search protocol, much evidence could escape dis-
covery simply because of [the defendant’s] labeling of the
files documenting [his] criminal activity. The government
should not be required to trust the suspect’s self-labeling
when executing a warrant”).

   [7] This argument applies with equal force to Giberson’s
case. The records for which the government was authorized
to search, including images of the Nevada State Seal and pho-
tographs that might be used to create fake I.D.s, could have
been graphics files. There was no reasonable way to sort rele-
vant and irrelevant graphics files because the fake I.D. files
and the pornography files were innocuously labeled. It would
be unreasonable to require the government to limit its search
to directories called, for example, “Fake I.D. Documents,”
and Giberson does not claim that there was such a folder.

   [8] We acknowledge that “[n]ew technology may become
readily accessible . . . to enable more efficient or pinpointed
searches of computer data,” and that, “[i]f so, we may be cal-
led upon to reexamine the technological rationales that under-
6202               UNITED STATES v. GIBERSON
pin our Fourth Amendment jurisprudence in this technology-
sensitive area of the law.” Hill, 459 F.3d at 979 (emphasis
added). However, in this case, based on the technology avail-
able to him for searching Giberson’s computer, Rehms’
search was reasonable; the pornographic material he inadver-
tently discovered while searching for the documents enumer-
ated in the warrant was properly used as a basis for the third
warrant authorizing the search for child pornography.

   Our holding is not inconsistent with United States v. Carey,
172 F.3d 1268 (10th Cir. 1999). There, the Tenth Circuit sup-
pressed evidence found when an officer, who was supposed
to be searching a computer for drug-related documents, stum-
bled upon child pornography and began to search for more.
Id. at 1276. Based on the officer’s own testimony, the court
found that the child pornography was not “inadvertently dis-
covered” because the officer had temporarily abandoned the
search authorized by the warrant in order to look for child
pornography, contravening the limitations of the search war-
rant. Id. at 1273. The court was careful to state that the result
in the case (suppression of the evidence) was “predicated only
upon the particular facts of this case, and a search of computer
files based on different facts might produce a different result.”
Id. at 1276 (footnote omitted). A concurring opinion stated
that “if the record showed that [the officer] had merely contin-
ued his search for drug-related evidence and, in doing so, con-
tinued to come across evidence of child pornography, . . . a
different result would be required.” Id. at 1277 (Baldock, B.,
concurring).

   [9] As the district court concluded, this case “is vastly dif-
ferent from Carey.” Rehms was authorized to look at images
and photographs; after discovering the pornographic images,
Rehms continued with his search for evidence of fake I.D.
documents and only inadvertently came across more child
pornography. The government only searched for pornographic
files after obtaining the third search warrant authorizing it to
do so, and the search was therefore reasonable.
                  UNITED STATES v. GIBERSON                6203
                              C.

   The government acted reasonably at all stages in its investi-
gation into Giberson’s production of fake I.D.s and, later, his
possession of child pornography. The seizure of the computer
was justified because the computer was reasonably believed
to contain items enumerated in the first search warrant. The
search of the computer was conducted pursuant to a valid sec-
ond search warrant and proceeded in a reasonable manner.
Pornography was not searched for until authorized by the
third warrant. We affirm the district court’s denial of Giber-
son’s motion to suppress.

                              III.

   Giberson contends that the district court erred when it sen-
tenced him for both receipt and possession of child pornogra-
phy, arguing that the sentencing is multiplicitous. He failed to
object in the district court, and we review for plain error. See
United States v. Smith, 424 F.3d 992, 999-1000 (9th Cir.
2005).

   [10] By a divided panel, and subsequent to Giberson’s sen-
tencing, we recently held, on plain error review, that entering
judgment against a defendant who had pled guilty to both the
receipt and possession of child pornography was multiplicit-
ous and violated the Fifth Amendment’s prohibition against
double jeopardy. United States v. Davenport, ___ F.3d ___,
2008 WL 732491 (9th Cir. 2008). In Davenport, we accepted
the argument, similar to the one Giberson makes, that “the
offense of possessing child pornography is a lesser included
offense of the receipt of child pornography,” and that convic-
tion and punishment for both is therefore constitutionally
impermissible. Id. at *6. We held that, though the defendant’s
sentences (like Giberson’s) were to run concurrently, “[t]he
district court’s error was plain, and it affected [the defen-
dant’s] substantial rights by imposing on him the potential
collateral consequences of an additional conviction.” Id. We
6204               UNITED STATES v. GIBERSON
concluded that “because the prohibition against double jeop-
ardy is a cornerstone of our system of constitutional criminal
procedure, this error threatens the fairness, integrity, and pub-
lic reputation of our judicial proceedings,” and vacated the
defendant’s sentence. Id. Davenport is materially indistin-
guishable from this case, and we therefore vacate Giberson’s
sentence and remand to the district court for resentencing.

 CONVICTION AFFIRMED; SENTENCE VACATED
AND REMANDED.